Order entered April 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01235-CR
                                      No. 05-13-01237-CR

                                  JOHN CLOUD, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F93-61603-N and F93-60604-N

                                            ORDER
        Appellant’s March 27, 2014 and April 1, 2014 motions for judicial notice are DENIED.

Appellant is asking the Court to take judicial notice that we have denied certain of his prior

motions for judicial notice. His requests are unnecessary because the Court is well aware of its

prior rulings.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Cloud,

14004826, Box 660334, Dallas, Texas 75266.

        We also DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Dallas County District Attorney’s Office.

                                                      /s/   LANA MYERS
                                                            JUSTICE